CLD-151                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3842
                                       ___________

                                     DARIN JONES,
                                              Appellant

                                             v.

             COUNTY JAIL C.F.C.F.; SUPERINTENDENT OF C.F.C.F.;
                  MEDICAL SUPERVISOR 11pm-7am 2/18/13;
            CORRECTIONAL OFFICERS on A-1-1 Unit 11pm-7am 2/18/13
                   ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                            (D.C. Civil No. 2-13-cv-02366)
                      District Judge: Honorable Joel M. Slomsky
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 2, 2015

       Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                              (Opinion filed: April 30, 2015)

                                        _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Darin Jones, proceeding pro se and in forma pauperis, appeals from the District

Court’s order dismissing his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       Jones claimed a violation of his Eighth Amendment right, pursuant to 42 U.S.C. §

1983, and common law negligence against various officers and a medical supervisor at

Curran-Frumhold Correctional Facility (“CFCF”) in Philadelphia, stemming from

injuries he sustained falling from the top bunk of his cell. According to the complaint,

Jones’s cell did not have a ladder or step so that he could safely climb to the top bunk.

As a result thereof, while trying to climb down from his bunk, Jones fell, hitting his head

and knocking himself unconscious. Jones was evaluated by the medical staff and

administered pain killers and an ice pack. Thereafter, Jones was discharged and escorted

back to his cell. The next day, Jones was transferred from CFCF to the State Correctional

Institute in Graterford, Pennsylvania (“SCI-Graterford”).1 There, Jones again received a

medical exam, after which his wrist was x-rayed and he was again prescribed pain

medication. Jones alleged that “he continues to suffer from constant headaches and

extreme and sometimes sever[e] pain in his left wrist,” which did not exist prior to his

fall. The District Court dismissed Jones’s complaint because it failed to allege facts

evidencing a constitutional violation. Jones now appeals the dismissal of his complaint.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and exercise

plenary review over the District Court’s sua sponte dismissal of the federal claims. Lake

v. Arnold, 232 F.3d 360, 365 (3d Cir. 2000) (citations omitted). We must “accept as true


                                             2
the factual allegations in the complaint and all reasonable inferences that can be drawn

from them.” Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996). We may summarily affirm

the decision of the District Court if no substantial question is presented on appeal. See

L.A.R. 27.4; I.O.P. 10.6.

         We agree with the District Court that Jones’s complaint does not state a claim

because he fails to allege facts sufficient to establish a constitutional deprivation.

         To plead an Eighth Amendment claim based on conditions-of-confinement, Jones

must show that he was subjected to a sufficiently serious deprivation that resulted in the

denial of “the minimal civilized measure of life’s necessities,” and that officials at CFCF

were “deliberately indifferent” to Jones’s safety. Farmer v. Brennan, 511 U.S. 825, 834

(1994); see also Whitley v. Albers, 475 U.S. 312, 319 (1983) (“To be cruel and unusual

punishment, conduct that does not purport to be punishment at all must involve more than

ordinary lack of due care for the prisoner’s interests or safety.”) Similarly, to plead an

Eighth Amendment claim based on insufficient medical care, Jones must demonstrate

that the defendants were deliberately indifferent to a serious medical need. Estelle v.

Gamble, 429 U.S. 97, 106 (1976); see also White v. Napolean, 897 F.2d 103, 108 (3d Cir.

1990) (quoting Estelle, 429 U.S. at 103) (“Only ‘unnecessary and wanton infliction of

pain’ or ‘deliberate indifference to the serious medical needs’ of prisoners are sufficiently

egregious to rise to the level of a constitutional violation.”). Eighth Amendment liability

cannot be based on simple negligence or lack of due care. Farmer, 511 U.S. at 835-37;


1
    Jones does not name SCI-Graterford or any official at the institution in his complaint.
                                               3
see also Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999) (“It is well-settled that

claims of negligence or medical malpractice, without some more culpable state of mind,

do not constitute ‘deliberate indifference.’”). Here, the allegations contained in the

complaint, taken as true, fail to establish that the defendants were deliberately indifferent

to the conditions of Jones’s cell or to his health, after his fall. On the contrary, Jones

alleged that he received immediate medical attention after the fall and was given both

medication and an ice pack to treat his injuries.2 Moreover, Jones did not allege that he

ever complained of or let officials at CFCF know that he was having difficulty climbing

to and from the top bunk. At its most generous reading, Jones’s complaint alleged mere

negligence, and not deliberate indifference, in CFCF’s failure to provide a step-ladder

and in its treatment of Jones’s injuries following the fall. And negligence is insufficient

to sustain an Eighth Amendment claim. Accordingly, the District Court properly

dismissed Jones’s Eighth Amendment claim.

       While the District Court gives no explicit explanation for its dismissal of Jones’s

common law negligence claim, we interpret the dismissal as the District Court’s

declination to exercise supplemental jurisdiction. See 28 U.S.C. § 1367(a); United Mine

Workers v. Gibbs, 383 U.S. 715, 725 (1966). As we conclude that the District Court

properly dismissed the federal claims, we perceive no abuse of discretion in the District


2
 Jones allegations relating to his treatment at SCI-Graterford are not relevant to his
complaint, as Jones does not name either SCI-Graterford or any official at SCI-Graterford
as a party to this complaint.

                                               4
Court’s refusal to exercise supplemental jurisdiction on the state negligence claim. See

28 U.S.C. § 1367(c)(3); Figueroa v. Buccaneer Hotel, Inc., 188 F.3d 172, 181 (3d Cir.

1999). Finally, District Courts are required to grant leave to amend complaints unless

such amendment would be futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108

(3d Cir. 2002). For the reasons set forth above, any amendment would have been futile.

      For the forgoing reasons, we conclude that the appeal presents no substantial

question. We will summarily affirm the judgment of the District Court, and deny as moot

Jones’s motion for appointment of counsel.




                                             5